Citation Nr: 1019597	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-39 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions issued in November 2004 and 
August 2005 by the RO in Indianapolis, Indiana.  In these two 
rating decisions, claims for service connection for PTSD and 
for TDIU were denied, respectively.  

In December 2006, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Indianapolis RO before the undersigned Veterans Law 
Judge (VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.  

The Board thereafter denied the claims for service connection 
for PTSD and for entitlement to TDIU in a July 2007 decision.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
January 2009 Order, the Court vacated the July 2007 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' December 2008 Joint Motion for 
Remand (Joint Motion).  The Board thereafter remanded the 
claims in June 2009 so that additional development of the 
evidence could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above in the INTRODUCTION, the Veteran's claims were 
remanded by the Board in June 2009 so that additional 
development of the evidence could be conducted.  

Following the June 2009 remand, and following the completion 
of the evidentiary development ordered as part of the Board's 
June 2009 remand, in March 2010 the Veteran's attorney, in 
response to the March 2010 supplemental statement of the case 
requested that the Veteran be scheduled for a video 
conference hearing before the Board, so that "testimony and 
evidence can be presented in support" of the Veteran's 
claims.  While the Board is mindful that the Veteran was 
afforded a video conference hearing in December 2006, which 
was conducted by the undersigned Veterans Law Judge, the 
Board finds noteworthy that the Veteran's current attorney 
who requested the video conference hearing began representing 
the Veteran in April 2008.  See VA Form 21-22a, Appointment 
of Individual as Claimant's Representative.

In light of the March 2010 request, the Board will remand the 
case to afford the Veteran his requested Board video 
conference hearing.  38 C.F.R. §§ 20.700(a),(e), 20.703, 
20.1304(a) (2009).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should take all indicated action 
to schedule the Veteran for a 
videoconference hearing with a Veterans 
Law Judge in an expeditious manner.  The 
Veteran should be notified of the date 
and time of the hearing.  All appropriate 
development should be taken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

